Citation Nr: 1243792	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  10-17 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss prior to April 3, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1946 to June 1949 and from September 1950 to December 1951.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted entitlement to service connection for bilateral hearing loss, with a noncompensable rating assigned, effective July 26, 2005.

In an April 2009 rating decision, an increased disability rating of 40 percent was granted for bilateral hearing loss, effective April 3, 2009.  In a statement submitted that same month, the Veteran withdrew the claim for an increased rating in excess of 40 percent; in a May 2009 statement, the Veteran submitted a notice of disagreement with respect to the effective date assigned for the 40 percent rating.  In effect, the claim which remains is an increased rating claim for the appellate period prior to April 3, 2009.  

In January 2012, the Veteran withdrew a prior request to provide testimony at a hearing before the Board.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.702 (2012).

In April 2012, the Board remanded the claim for additional development.  Unfortunately, the requested development has not been completed.  

Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In its April 2012 remand, the Board requested that after receiving appropriate authorization for the release of information from the Veteran, the RO attempt to clarify whether a February 2008 private audiological evaluation used the Maryland CNC Test when evaluating the Veteran's speech discrimination ability.  In addition, the RO was to request that the private audiologist provide the numeric results of the audiometric testing at 1000, 2000, 3000, and 4000 Hertz levels.  
In April 2012, the Veteran submitted the appropriate authorization.  However, in June 2012, the RO sent a request to the private audiologist requesting any and all treatment records related to the February 2008 evaluation without specifically asking for the information requested in the remand.  The records obtained do not clearly indicate whether the Maryland CNC Test was used and do not include the numeric results from the audiometric testing.  As explained in the April 2012 remand, this information is necessary in order to properly evaluate the Veteran's claim and the private audiologist must specifically be asked for this clarification.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  

As the Board's April 2012 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Attempt to clarify whether the February 2008 audiological evaluation used the Maryland CNC Test when evaluating the Veteran's speech discrimination ability.  Also request that the examiner provide the numeric results of the audiometric testing at the 1000, 2000, 3000, and 4000 Hertz levels.  This should be accomplished by way of a written request and response.  All attempts to obtain this information should be documented and associated with the record.  If the authorization for release of records the Veteran provided in April 2012 expires, take the appropriate steps to obtain new authorization.  

2.  After completion of all requested and necessary development, the RO should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


